        Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                       IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                   (CENTRAL DIVISION)

KHY’LA WILLIAMS and KIMBERLY                                       Polk County District Court
WILLIAMS on behalf of her minor child, K.W.,                        Case No. LACL146180
               Plaintiffs,
                                                                     Federal District Court
vs.                                                                     Case No. ____
DES MOINES AREA REGIONAL TRANSIT,
CITY OF DES MOINES, and GREGG WESSELS,                    DEFENDANTS CITY OF DES MOINES,
CITY OF DES MOINES, IOWA,                                IOWA AND GREGG WESSELS ANSWER,
               Defendants.                                AFFIRMATIVE DEFENSES AND JURY
                                                                    DEMAND


        COMES NOW undersigned counsel, and hereby files this Answer, Affirmative Defenses,

 and Jury Demand on behalf of Defendants City of Des Moines, Iowa and Gregg Wessels and states

 the following:

                                         INTRODUCTION

        1.        Defendants deny to the allegations alleged in paragraph 1.

        2.        Defendants deny to the allegations alleged in paragraph 2.

        3.        Defendants deny to the allegations alleged in paragraph 3.

        4.        Defendants deny to the allegations alleged in paragraph 4.

        5.        Defendants deny to the allegations alleged in paragraph 5.

        6.        Defendants admit to the allegations alleged in paragraph 6.

        7.        Defendants admit to the allegations alleged in paragraph 7.

                                              PARTIES

        8.        Defendants lack sufficient information to admit or deny the allegations alleged in

                  paragraph 8 and therefore deny same.
      Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 2 of 12




      9.     Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 9 and therefore deny same.

      10.    Defendants admit to the allegations alleged in paragraph 10.

      11.    Defendants admit to the allegations alleged in paragraph 11.

      12.    Defendants admit to the allegations alleged in paragraph 12.

      13.    Defendants admits to the allegations alleged in paragraph 13.

      14.    Defendants admit to the allegations alleged in paragraph 14.

      15.    Defendants deny the allegations alleged in paragraph 15.

      16.    Defendants admit to the allegations alleged in paragraph 16.

                             PROCEDURAL REQUIREMENTS

      17.    Defendants admit to the allegations alleged in paragraph 17.

      18.    Defendants deny to the allegations alleged in paragraph 18.

      19.    Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 19.

                                          FACTS

February 2018 Assault and Arrest Incident

      20.    Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 20 and therefore deny same.

      21.    Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 21 and therefore deny same.

      22.    Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 22 and therefore deny same.

      23.    Defendants lack sufficient information to admit or deny the allegations alleged in

             paragraph 23 and therefore deny same.
Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 3 of 12




24.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 24 and therefore deny same.

25.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 25 and therefore deny same.

26.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 26 and therefore deny same.

27.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 27 and therefore deny same.

28.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 28 and therefore deny same.

29.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 29 and therefore deny same.

30.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 30 and therefore deny same.

31.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 31 and therefore deny same.

32.   Defendants deny to the allegations alleged in paragraph 32

33.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 33 and therefore deny same.

34.   Defendants admit to the allegations alleged in paragraph 34.

35.   Defendants deny the allegations alleged in paragraph 35.

36.   Defendants deny the allegations alleged in paragraph 36.

37.   Defendants deny to the allegations alleged in paragraph 37.

38.   Defendants deny to the allegations alleged in paragraph 38.
Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 4 of 12




39.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 39 and therefore deny same.

40.   Defendants deny to the allegations alleged in paragraph 40.

41.   Defendants admit to the allegations alleged in paragraph 41.

42.   Defendants deny the allegations alleged in paragraph 42.

43.   Defendants deny the allegations alleged in paragraph 43.

44.   Defendants deny the allegations alleged in paragraph 44.

45.   Defendants deny the allegations alleged in paragraph 45.

46.   Defendants deny the allegations alleged in paragraph 46.

47.   Defendants deny the allegations alleged in paragraph 47.

48.   Defendants deny the allegations alleged in paragraph 48.

49.   Defendants deny the allegations alleged in paragraph 49.

50.   Defendants deny the allegations alleged in paragraph 50.

51.   Defendants deny the allegations alleged in paragraph 51.

52.   Defendants admit the allegations alleged in paragraph 52.

53.   Defendants deny the allegations alleged in paragraph 53. Defendants state

      affirmatively that “Aaron” put his hands on Officer Wessels; Wessels pushed him

      away and advised him not to touch him.

54.   Defendants admit the allegations alleged in paragraph 54.

55.   Defendants deny the allegations alleged in paragraph 55.

56.   Defendants deny the allegations alleged in paragraph 56.

57.   Defendants deny the allegations alleged in paragraph 57.

58.   Defendants deny the allegations alleged in paragraph 58.

59.   Defendants deny the allegations alleged in paragraph 59.
Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 5 of 12




60.   Defendants deny the allegations alleged in paragraph 60.

61.   Defendants deny the allegations alleged in paragraph 61.

62.   Defendants deny the allegations alleged in paragraph 62.

63.   Defendants deny the allegations alleged in paragraph 63.

64.   Defendants deny the allegations alleged in paragraph 64.

65.   Defendants deny the allegations alleged in paragraph 65.

66.   Defendants deny the allegations alleged in paragraph 66.

67.   Defendants admit the allegations alleged in paragraph 67.

68.   Defendants deny the allegations alleged in paragraph 68.

69.   Defendants deny the allegations alleged in paragraph 69.

70.   Defendants deny the allegations alleged in paragraph 70.

71.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 71 and therefore deny same.

72.   Defendants deny the allegations alleged in paragraph 72.

73.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 73 and therefore deny same.

74.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 74 and therefore deny same.

75.   Defendants deny the allegations alleged in paragraph 75.

76.   Defendants deny the allegations alleged in paragraph 76.

77.   Defendants deny the allegations alleged in paragraph 77.

78.   Defendants deny the allegations alleged in paragraph 78.

79.   Defendants deny the allegations alleged in paragraph 79.

80.   Defendants admits the allegations alleged in paragraph 80.
Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 6 of 12




81.   Defendants admit the allegation alleged in paragraph 81 to the extent that the City

      paid an $800,000 settlement related to claims of excessive force and false arrest.

      The remainder of the paragraph is denied.

82.   Defendants admit the allegations alleged in paragraph 82, and affirmatively state

      that a full departmental review was conducted.

83.   Defendants deny the allegations alleged in paragraph 83.

84.   Defendants admit the allegations alleged in paragraph 84.

August 2018 Incident on DART Bus

85.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 85 and therefore deny same.

86.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 86 and therefore deny same.

87.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 87 and therefore deny same.

88.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 88 and therefore deny same.

89.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 89 and therefore deny same.

90.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 90 and therefore deny same.

91.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 91 and therefore deny same.

92.   Defendants lack sufficient information to admit or deny the allegations alleged in

      paragraph 92 and therefore deny same.
Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 7 of 12




93.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 93 and therefore deny same.

94.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 94 and therefore deny same.

95.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 95 and therefore deny same.

96.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 96 and therefore deny same.

97.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 97 and therefore deny same.

98.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 98 and therefore deny same.

99.    Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 99 and therefore deny same.

100.   Defendants lack sufficient information to admit or deny the allegations alleged in

       paragraph 100 and therefore deny same.

                                     COUNT I

LIABILITY OF DEFENDANT WESSELS FOR UNREASONABLE SEIZURE-
 FOURTH AMENDMENT TO THE U.S. CONSTITUION AND ARTICLE 1,
             SECTION 8 OF THE IOWA CONSITUTION

101.   Defendants re-plead the foregoing paragraphs 1 thru 100 by reference, as if fully

       set forth herein.

102.   Defendants deny the allegations alleged in paragraph 102.

103.   Defendants deny the allegations alleged in paragraph 103.

104.   Defendants deny the allegations alleged in paragraph 104.
       Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 8 of 12




       105.    Defendants deny the allegations alleged in paragraph 105.

       106.    Defendants deny the allegations alleged in paragraph 106.

       107.    Defendants deny the allegations alleged in paragraph 107.

       108.    Defendants deny the allegations alleged in paragraph 108.

       109.    Defendants deny the allegations alleged in paragraph 109.

       110.    Defendants deny the allegations alleged in paragraph 110.

       111.    Defendants deny the allegations alleged in paragraph 111.

   WHEREFORE, Defendants pray that the court dismiss the Plaintiff’s Petition with prejudice,

assess the costs of this action against the Plaintiffs, and provide such other relief as the Court

deems appropriate.

                                           COUNT II

   LIABILITY OF DEFENDANT WESSELS AND THE CITY OF DES MOINES FOR
  EXCESSIVE FORCE--FOURTH AMENDMENT TO THE U.S. CONSTITUION AND
            ARTICLE 1, SECTION 8 OF THE IOWA CONSITUTION


       112.    Defendants re-plead the foregoing paragraphs 1 thru 111 by reference, as if fully

               set forth herein.

       113.    Defendants deny the allegations alleged in paragraph 113.

       114.    Defendants deny the allegations alleged in paragraph 114.

       115.    Defendants deny the allegations alleged in paragraph 115.

       116.    Defendants deny the allegations alleged in paragraph 116.

       117.    Defendants deny the allegations alleged in paragraph 117.

       118.    Defendants deny the allegations alleged in paragraph 118.

       119.    Defendants deny the allegations alleged in paragraph 119.

       120.    Defendants deny the allegations alleged in paragraph 120.

       121.    Defendants deny the allegations alleged in paragraph 121.
       Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 9 of 12




       122.    Defendants deny the allegations alleged in paragraph 122.

       123.    Defendants deny the allegations alleged in paragraph 123.

       124.    Defendants deny the allegations alleged in paragraph 124.

       125.    Defendants deny the allegations alleged in paragraph 125.

       126.    Defendants deny the allegations alleged in paragraph 126.

       127.    Defendants deny the allegations alleged in paragraph 127.

       128.    Defendants deny the allegations alleged in paragraph 128.

       129.    Defendants deny the allegations alleged in paragraph 129.

       130.    Defendants deny the allegations alleged in paragraph 130.

       131.    Defendants deny the allegations alleged in paragraph 131.

       132.    Defendants deny the allegations alleged in paragraph 132.

       133.    Defendants deny the allegations alleged in paragraph 133.

       134.    Defendants deny the allegations alleged in paragraph 134.

       135.    Defendants deny the allegations alleged in paragraph 135.

       136.    Defendants deny the allegations alleged in paragraph 136.

       137.    Defendants deny the allegations alleged in paragraph 137.

       138.    Defendants deny the allegations alleged in paragraph 138.

       139.    Defendants deny the allegations alleged in paragraph 139.

       140.    Defendants deny the allegations alleged in paragraph 140.

       141.    Defendants deny the allegations alleged in paragraph 141.

       142.    Defendants deny the allegations alleged in paragraph 142.

   WHEREFORE, Defendants pray that the court dismiss the Plaintiff’s Petition with prejudice,

assess the costs of this action against the Plaintiffs, and provide such other relief as the Court

deems appropriate.
      Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 10 of 12




                                          COUNT III

  VIOLATION OF THE IOWA CIVIL RIGHTS ACT AGAINST ALL DEFENDANTS
         DISCRIMINATION IN DENY SERVICES AND HARASSMENT


       143.    Defendants re-plead the foregoing paragraphs 1 thru 142 by reference, as if fully

               set forth herein.

       144.    Defendants deny the allegations alleged in paragraph 144.

       145.    Defendants deny the allegations alleged in paragraph 145.

       146.    Defendants deny the allegations alleged in paragraph 146.

       147.    Defendants deny the allegations alleged in paragraph 147.

       148.    Defendants deny the allegations alleged in paragraph 148.

       149.    Defendants deny the allegations alleged in paragraph 149.

       150.    Defendants deny the allegations alleged in paragraph 150.

       151.    Defendants deny the allegations alleged in paragraph 151.

       152.    Defendants deny the allegations alleged in paragraph 152.

       153.    Defendants deny the allegations alleged in paragraph 153.

       154.    Defendants deny the allegations alleged in paragraph 154.

       155.    Defendants deny the allegations alleged in paragraph 155.

       156.    Defendants deny the allegations alleged in paragraph 156.

       157.    Defendants deny the allegations alleged in paragraph 157.

       158.    Defendants deny the allegations alleged in paragraph 158.

       159.    Defendants deny the allegations alleged in paragraph 159.

   WHEREFORE, Defendants pray that the court dismiss the Plaintiff’s Petition with prejudice,

assess the costs of this action against the Plaintiffs, and provide such other relief as the Court

deems appropriate.
      Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 11 of 12




                                           COUNT IV

   LIABILITY OF DEFENDANT WESSELS FOR ASSAULT AND BATTERYIN HIS
                       INDIVIDAUL CAPACITY


   160.        Defendants re-plead the foregoing paragraphs 1 thru 159 by reference, as if fully

       set forth herein.

   161.        Defendants deny the allegations alleged in paragraph 161.

   162.        Defendants deny the allegations alleged in paragraph 162.

   163.        Defendants deny the allegations alleged in paragraph 163.

   164.        Defendants deny the allegations alleged in paragraph 164.

   165.        Defendants deny the allegations alleged in paragraph 165.

   166.        Defendants deny the allegations alleged in paragraph 166.

   167.        Defendants deny the allegations alleged in paragraph 167.

   WHEREFORE, Defendants pray that the court dismiss the Plaintiff’s Petition with prejudice,

assess the costs of this action against the Plaintiffs, and provide such other relief as the Court

deems appropriate.

                                 AFFIRMATIVE DEFENSES

        COME NOW Defendants and for their affirmative defenses, set forth the following:

       1.      Plaintiffs have failed to state a claim upon which relief may be granted.

       2.      Defendant City of Des Moines is not liable in respondeat superior.

       3.      Defendant City of Des Moines cannot be found liable for punitive damages.

       4.      The Defendants are immune pursuant to Iowa Code Chapter 670 for state tort

               claims.

       5.      The Defendants have qualified immunity for federal claims.

       6.      The Defendants acted with all due care.
      Case 4:19-cv-00396-JAJ-HCA Document 6 Filed 12/17/19 Page 12 of 12




          7.     The Defendant reserve the right to supplement their affirmative defenses as

                 discovery continues in this case.

                                          JURY DEMAND

          COMES NOW the Defendants and demand trial by jury on all claims to which it is entitled

by law.


                                               Respectfully submitted,


                                                   /s/ Michelle Mackel-Wiederanders
                                               Michelle Mackel-Wiederanders AT0003231
                                               Assistant City Attorney
                                               City Hall, 400 Robert D. Ray Dr.
                                               Des Moines, IA 50309-1891
                                               Telephone: (515) 283-4537
                                               Facsimile: (515) 237-1748
                                               E-mail: mrmackel@dmgov.org

                                               ATTORNEY FOR DEFENDANTS CITY OF DES
                                               MOINES AND GREGG WESSELS



                                       CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 17, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and this Answer was served by U.S.
Mail on counsel of record who appeared in the state court proceedings, Polk County Case No.
LACL146180.

Jill Zwagerman                                 Dave O’Brien,
Lori Bullock                                   1500 Center Street NE
521 E. Locust Street, Ste. 300                 Cedar Rapids, Iowa 52402
Des Moines, IA, 50309
